                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


In re:                             :             Chapter 11
                                   :
QUORUM HEALTH CORPORATION,         :             Bankruptcy Case No. 20-10766 (KBO)
                                   :             BAP 21-00012
                                   :
                      Debtor.      :
                                   :
__________________________________ :
                                   :
RAJEEV VARMA, M.D.,                :
                                   :
                      Appellant,   :
                                   :
     v.                            :             C.A. No. 21-360-LPS
                                   :
QUORUM HEALTH CORPORATION,         :
                                   :
                      Appellee.    :


                                  RECOMMENDATION

              At Wilmington this 6th day of May, 2021.

              WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, Chief Magistrate Judge Mary Pat Thynge reviewed the entries on

this Court’s docket regarding an appeal of the Order entered by Judge Karen B. Owens

of the United States Bankruptcy Court of the District of Delaware on January 6, 2021.

See D.I. 1-1 filed on March 11, 2021. Judge Owens’s Order addressed the first motion

for continuation of the automatic stay and the first motion to confirm termination of

absence of the stay. Judge Owens found that the automatic stay for certain debtors

and cases was terminated on June 21, 2020 and the autom atic stay was terminated on
October 21, 2020 for a number of other debtors and cases. She held that pursuant to

11 U.S.C. §§ 362(c) and 362(j) that the autom atic stay is in effect for Quorum Health

Corporation. The Notice of Appeal (D.I. 1) was filed on March 11, 2021. No

Designation of the Record has been filed. A Notice of Docketing the Bankruptcy

Appeal at D.I. 2 was entered on March 11, 2021. Thereafter, this appeal was assigned

to Judge Leonard P. Stark of this Court. On March 19, 2021, Judge Stark at D.I. 3

ordered the Appellant submit the IFP long form application (AO form 239) to the United

States District Court or pay the $298.00 filing fee to the United States Bankruptcy Court

for the District of Delaware. The Order also warned that failure to submit the items

within thirty (30) days would result in dismissal of this appeal without prejudice. The

Notice of Compliance deadline was set for April 19, 2021. On April 20, 2021 a Remark

was entered on this Court docket advising that the filing fee was paid on March 29,

2021.

              WHEREAS, as a result of the above screening process, the order

addresses issues that are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process. The appealed Order addresses primarily legal issues, which

are not conducive to resolution through mediation.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties are advised they may file objections to this Recommendation pursuant to 28

                                             2
U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            3
